DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adaptation device” in claims 18-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted above, the claim limitation “adaptation device” is interpreted under 112(f).
	Claims 18-22 each recite the claim limitation “adaptation device”, however, the specification fails to disclose or sufficiently disclose the structure, material, or acts for performing the claimed function of “to adapt” and to clearly link the structure, material, or acts to the function. At best, the specification recites “the adaptation device includes a microcontroller” and sets forth that the sensor and adaptation device may be a structural unit or be structurally separate (page 5 line 20 – page 6 line 3, Fig. 2). The depiction of the claimed adaptation device in Fig. 2 is void of any details, descriptions, components, etc. that would indicate or disclose what are the structure, material, or acts for performing the claimed function of “to adapt”. The broad disclosure of “includes a microcontroller” does not sufficiently disclose what the “adaptation device” is or its equivalents. It is unclear what structure, material, or acts for performing the claimed function of “to adapt” are included or excluded in the scope of the claims. Consequently, one of ordinary skill in the art would not be able to readily ascertain the meets and bounds of the claim. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As noted above, the claim limitation “adaptation device” is interpreted under 112(f).
	Claims 18-22 each recite the claim limitation “adaptation device”. As described above, the disclosure does not provide adequate structure to perform the claimed function of adapt the provided sensor data. Further still, the disclosure does not provide any sufficient details as to how the sensor data is adapted. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claim 22 recites “A method for manufacturing…comprising…manufacturing a sensor…and manufacturing an adaptation device”, however, the specification fails to describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date. At best the specification (page 10 lines 5-26, Fig. 4) just merely recites the claim limitations without any disclosure as to how the sensor or the adaptation device is manufactured. The specification fails to disclose or adequately disclose any steps and/or materials that would convey to one of ordinary skill in the art how to manufacture either the sensor or the adaptation device. Further, Fig. 4 is void of any details, descriptions, steps, components, materials, etc. that would indicate or disclose how to performing the claimed function of manufacturing. Consequently, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 12 recites adapting the provided sensor data of the first measuring range for the second measuring range in such a way that the adapted sensor data are provided in an expanded data structure.
	The limitation adapting the provided sensor data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed using mathematical concepts. For example, “adapting” in the context of this claim encompasses the user manually mathematically manipulating the sensor data e.g. adding data, subtracting data, appending data, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical formulas, equations, calculations or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – providing a maximum measuring range for the sensor; providing a first measuring range for the sensor, which is within the maximum measuring range; providing the sensor data of the first measuring range in a data structure, the data structure having a size that corresponds to the first measuring range; providing a second measuring range for the sensor, which is different from the first measuring range and is within the maximum measuring range, the expanded data structure having a size that corresponds to the maximum measuring range, and the provided sensor data being arranged as a function of a difference of a size between the maximum measuring range and the second measuring range and a size of the second measuring range within the expanded data structure, and sensor-data-free sections of the expanded data structure being filled with values.	
	The steps are recited at a high-level of generality such that it amounts no more than mere instructions to a series of data gathering steps that collect a necessary input for the equation.  The limitations amount to adding insignificant extra-solution activity to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing steps amounts to no more than mere instructions to adding insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
	Claims 13-17 depend from claim 12 and recite the same abstract idea as claim 12. The additional claim elements recited in claim 13-17 serve merely to extend the extra-solution activity added to the abstract idea. As such the claims do not recite any additional limitations to integrate the abstract idea into a practical application or amount to significantly more.  The claims are not patent eligible.
	Claim 18 recites adapt the provided sensor data of the first measuring range for the second measuring range in such a way that the adapted sensor data are provided in an expanded data structure.
	The limitation adapt the provided sensor data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed using mathematical concepts. For example, “adapt” in the context of this claim encompasses the user manually mathematically manipulating the sensor data e.g. adding data, subtracting data, appending data, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the via mathematical formulas, equations, calculations or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a sensor having a first measuring range, which is within the maximum measuring range, wherein the sensor is configured to provide sensor data in a data structure, the data structure having a size that corresponds to the first measuring range; and an adaptation device, the expanded data structure having a size that corresponds to the maximum measuring range, and the provided sensor data being arranged as a function of a difference of a size between the maximum measuring range and the second measuring range and a size of the second measuring range within the expanded data structure, and sensor-data-free sections of the expanded data structure being filled with values.	
	The “sensor” and “adaptation device” are recited at a high-level of generality such that it amounts no more than a generic device for collecting a necessary input for the equation and mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements amounts to no more than mere instructions to adding insignificant extra-solution activity to the judicial exception or mere instructions to apply the exception using a generic computer component. Mere instructions to add insignificant extra-solution activity or using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 19-21 depend from claim 18 and recite the same abstract idea as claim 18. The additional claim elements recited in claim 19-21 serve merely to extend the extra-solution activity added to the abstract idea or apply the abstract idea using a generic computer component. The recited “microcontroller” and “structural unit” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. As such the claims do not recite any additional limitations to integrate the abstract idea into a practical application or amount to significantly more.  The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Croke et al. in U.S. Patent Publication 2019/0242730 teaches “a measurement system for interfacing a host device to one or more sensors” ([0002]) and “a sensor that does not require linearization may not. Instead of allocating each data structure a fixed amount of memory, regardless of size, the processor circuit may be configured to implement a dynamic sensor data structure stack” ([0064]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865